Case: 13-11180      Document: 00512730965         Page: 1    Date Filed: 08/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 13-11180
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                          August 12, 2014
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

JEFFREY B. HENSLEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:13-CR-44


Before JOLLY, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jeffrey B. Hensley appeals his above-guideline total sentence of
imprisonment of 142 months imposed following his guilty plea to two counts of
bank robbery and one count of credit union robbery. Hensley argues that his
sentence is procedurally unreasonable because the district court failed to
provide adequate reasons for the above-guideline range sentence.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11180     Document: 00512730965     Page: 2   Date Filed: 08/12/2014


                                  No. 13-11180

      The district court provided adequate fact-specific reasons for imposing
the above guideline sentence. It commented on the nature and circumstances
of the offenses, noting that Hensley had committed three robberies within a
five-month period, which showed his disrespect for the law and that he posed
a serious threat to the community. It explained that its primary reason for
choosing the sentence was to deter Hensley from engaging in further criminal
activity and to insure that the public was protected from his “serial” criminal
wrongdoing.    The district court recognized that Hensley required medical
treatment and granted Hensley’s request to be imprisoned at FCI Fort Worth
because it had a medical facility that could care for his physical ailments.
      The district court’s comments reflects its analysis of the 18 U.S.C.
§ 3553(a) factors, its consideration of Hensley’s arguments, and its reasons for
imposing an upward variance. The district court provided adequate reasons to
allow this court to conduct a meaningful appellate review and, thus, it did not
commit procedural error. Rita v. United States, 551 U.S. 338, 356 (2007).
      Hensley argues that his sentence is substantively unreasonable because
the factors relied on by the district court did not require a sentence which was
double the top of the guidelines range.      The district court’s comments at
sentencing reflect that it properly made an individualized assessment based
on the facts of the case in light of the factors set out in § 3553(a). See Gall v.
United States, 552 U.S. 38, 51 (2007). The district court made it clear that it
believed that Hensley was a serial bank robber and would have continued to
commit robberies if he had not been arrested. His commission of multiple
robberies was a significant factor that required a strong message of deterrence
to provide protection to the public. The district court was entitled to consider
Hensley’s prior convictions at sentencing although they had been committed
more than fifteen years ago. Cf. United States v. Rodriguez, 660 F.3d 231, 234



                                        2
     Case: 13-11180    Document: 00512730965      Page: 3    Date Filed: 08/12/2014


                                   No. 13-11180

(5th Cir. 2011) (“the staleness of a prior conviction used in the proper
calculation of a guideline range sentence does not render [it] substantively
unreasonable”).     The district court took Hensley’s medical condition into
account by recommending his placement in a facility with a reputable medical
facility.
       There is no indication that the district court did not consider a factor that
should have received significant weight, gave significant weight to an
irrelevant or improper factor, or made a clear error in balancing the § 3553(a)
factors.    See United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
Hensley’s disagreement with the district court’s assessment of the factors and
the selected sentence does not show that his sentence is substantively
unreasonable. See United States v. Sanchez, 667 F.3d 555, 569 (5th Cir. 2011).
       The sentence is AFFIRMED.




                                         3